Broyles, C. J.
1. “In a suit by the owner and holder of a promissory note against the maker, where the defendant had deposited certain personal property with the plaintiff as collateral security for the note sued on and the plaintiff has converted the property to his own use, the defendant can maintain a cross-action for the difference between the value of the converted property and the balance due by the defendant on the note, where it is not shown that the property has been converted into money.”
2. The above-stated ruling in this case was made by the Supreme Oourt (in answer to a certified question by this court) on January 15, 1926 (161 Ga. 563, 131 S. E. 493), and disposes of the exception to the overruling of the general demurrer to the defendant’s answer.
3. Under the particular facts of the ease, conceding that the court erred in overruling some of the special demurrers to the answer, it appears with reasonable certainty that no injury resulted therefrom to the plaintiff in error; and such errors, therefore, do not require a new trial. Martin & Lanier Paint Co. v. Daniels, 27 Ga. App. 302 (3) (108 S. E. 246).
4. The verdict was authorized by the evidence, and the amendment to the motion for a new trial shows no cause for a reversal of the judgment.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.